Case 1:18-cr-00167-PLM ECF No. 1059 filed 12/30/19 PageID.7975 Page 1 of 1



                   UNITED STATES DISTRICT COURT
          WESTERN DISTRICT OF MICHIGAN SOUTHERN DIVISION
               __________________________________________


 UNITED STATES OF AMERICA,

         Plaintiff,
                                              Case No: 1:18-cr-167-15
 v.                                           Hon. Paul L. Maloney
                                              United States District Judge


 SHAMEKIA LIPTROT,

                 Defendant.

 _______________________________/


            DEFENDANT’S MOTION FOR A DOWNWARD VARIANCE

        Defendant, Shamekia Liptrot, through counsel, pursuant to Local Criminal Rule

 32.2(g), respectfully moves this Court to impose a sentence that varies below the

 Sentencing Guidelines. This request is based on the application of the sentencing factors

 set forth in 18 U.S.C. § 3553(a) and the reasons set forth in Defendant’s Sentencing

 memorandum.



 Dated: December 30, 2019                                    Respectfully Submitted,


                                                      By:     /s/ Cirilo Martinez
                                                             Cirilo Martinez,
                                                             Attorney for Defendant
                                                             3010 Lovers Lane
                                                             Kalamazoo, Michigan 49001
                                                             (269) 342-1112
